Title: From Thomas Jefferson to William Peppers, 8 August 1807
From: Jefferson, Thomas
To: Peppers, William,Page, David,Gardner, John


                                                
                            
                            Aug. 8. 07.
                        

                        The offer of your service in support of the rights of your country, merits and meets the highest praise; and I tender you, for your country the thanks you so justly deserve. at the same time it is my duty to observe that by the act of Congress, referred to in your letter, the appointment of the officers to the Volunteer companies offering their services, is recognised as in the State authority; and that, having desired the Governor of the state to carry the act concerning volunteers into execution, so far as this state’s quota requires, the acceptance of the services of those who offer, has been of course left also with him. to him therefore you will be so good as to renew the tender you have made to me. I tender you my respectful salutations.
                        
                            Th: Jefferson
                     
                        
                    